COURT OF APPEALS OF VIRGINIA

Present:   Chief Judge Moon, Judge Bray and Senior Judge Hodges


SUNNYSIDE PRESBYTERIAN HOME
AND
HEALTHCARE PROVIDERS GROUP SELF-INS. ASSOC.

v.   Record No. 2284-94-3                     MEMORANDUM OPINION *
                                                  PER CURIAM
PHYLLIS M. SHIFFLETT                           NOVEMBER 7, 1995


                                         FROM THE VIRGINIA
WORKERS' COMPENSATION COMMISSION
            (Cathleen P. Welsh; Wharton, Aldhizer & Weaver, on
            briefs), for appellants.

            (Terry L. Armentrout; Roger Ritchie & Partners, on
            brief), for appellee.



     Sunnyside Presbyterian Home and its insurer (hereinafter

collectively referred to as "employer") contend that the Workers'

Compensation Commission erred in finding that (1) Phyllis M.

Shifflett's bilateral carpal tunnel syndrome constituted a

"disease" as required for awarding compensation for an

occupational disease; and (2) her carpal tunnel syndrome met the

requirements under Code § 65.2-401 for a compensable ordinary

disease of life.   Upon reviewing the record and the briefs of the

parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.    Rule

5A:27.
                                I.

     The facts are not in dispute.   Shifflett worked for employer
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
as a certified nursing assistant for approximately nineteen

years.   In her job, she lifted, turned, and washed patients.     In

early 1991, she noticed symptoms of numbness in her hands and

fingers.   She did not seek medical treatment until February 1993.

 At that time, she was examined by Dr. Glenn E. Deputy, a

neurologist.   On March 19, 1993, Dr. Deputy diagnosed bilateral

carpal tunnel syndrome.   He referred Shifflett to Dr. Galen G.

Craun, Jr., an orthopedic surgeon.     On April 27, 1993, Shifflett

underwent carpal tunnel release surgery.    Drs. Deputy and Craun

opined that Shifflett's condition was caused by the repetitious

use of her hands required in her employment.
       We recently held in Perdue Farms, Inc. v. McCutchan, 21 Va.

App. 65, 69, 461 S.E.2d 431, 433 (1995), that the general medical

definition of carpal tunnel syndrome places it within the

definition of disease set forth in Piedmont Mfg. Co. v. East, 17
Va. App. 499, 503, 438 S.E.2d 769, 772 (1993).    As in Perdue,

Shifflett's condition did not present as an obvious, sudden,

mechanical or structural change in her body.    Based upon our

holding in Perdue and upon the diagnoses of Drs. Deputy and
Craun, we conclude that credible evidence supports the

commission's finding that Shifflett's carpal tunnel syndrome is a

condition characterized as a "disease" within the meaning of the

Act.

                                 II.

       Furthermore, the commission did not err in treating




                                  2
Shifflett's disease as a compensable ordinary disease of life

under Code § 65.2-401.    For an ordinary disease of life to be

treated as a compensable occupational disease, a claimant is

required to prove, by clear and convincing evidence, to a

reasonable degree of medical certainty, that the disease arose

out of and in the course of the employment; did not result from

causes outside of the employment; is characteristic of the

employment; and was caused by conditions peculiar to the

employment.    Id.

     "Whether a disease is causally related to the employment and

not causally related to other factors . . . is a finding of

fact."   Island Creek Coal Co. v. Breeding, 6 Va. App. 1, 12, 365
S.E.2d 782, 788 (1988).   When there is credible evidence to

support it, such a finding is "conclusive and binding" on this

Court.   Id.   Moreover, "[a] question raised by conflicting

medical opinion is a question of fact."    Commonwealth v. Powell,

2 Va. App. 712, 714, 347 S.E.2d 532, 533 (1986).

     The medical records and reports of Drs. Deputy and Craun,

the treating physicians, provide credible evidence to support the

commission's finding that Shifflett proved by clear and

convincing evidence that her disease met the requirements of Code

§ 65.2-401 for a compensable ordinary disease of life.    In its

role as fact finder, the commission was entitled to accept the

opinions of Drs. Deputy and Craun, and to reject the opinions of

the three physicians who reviewed Shifflett's records at



                                  3
employer's request, but who did not examine Shifflett.   In cases

of conflicting medical evidence, "[t]he general rule is that when

an attending physician is positive in his diagnosis . . . , great

weight will be given by the courts to his opinion."   Pilot

Freight Carriers, Inc. v. Reeves, 1 Va. App. 435, 439, 339 S.E.2d
570, 572 (1986).

     For the reasons stated, we affirm the commission's decision.

                                        Affirmed.




                                4